UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4860


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID DALE SHAWN FOUNTAIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:12-cr-00132-JAB-1; 1:11-cr-00418-JAB-1)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Clifton Thomas Barrett, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a written plea agreement, David Dale Shawn

Fountain       pled    guilty       to   five     counts     of     interference      with

commerce by robbery, in violation of 18 U.S.C. § 1951(a) (2006),

and to one count of discharging a firearm in connection with a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii)

(2006).        The district court sentenced Fountain to concurrent

terms of 130 months’ imprisonment on the § 1951(a) counts and a

consecutive term of 120 months’ imprisonment on the § 924(c)

count.     Fountain’s counsel has submitted a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that

there    are    no    meritorious        grounds      for   appeal    but     questioning

whether        Fountain’s         sentence       is     substantively         reasonable.

Fountain filed a pro se supplemental brief arguing that he was

not   competent        to   plead    guilty      because     of    his   mental      health

problems.       We affirm.

               A court is required to determine that a defendant is

competent      to     enter   a    guilty    plea      before     accepting    his    plea.

United States v. Nicholson, 676 F.3d 376, 382 (4th Cir. 2012).

Courts    apply       the   same    standard      in    determining      a    defendant’s

competence to enter a guilty plea or to stand trial: “whether

the defendant has sufficient present ability to consult with his

lawyer with a reasonable degree of rational understanding—and

whether he has a rational as well as factual understanding of

                                             2
the proceedings against him.”                      United States v. Moussaoui, 591

F.3d     263,    291        (4th     Cir.    2010)         (internal           quotation       marks

omitted).       “As in any criminal case, a competency determination

is     necessary       only    when     a        court     has     reason        to    doubt     the

defendant’s competence.”                Godinez v. Moran, 509 U.S. 389, 401

n.13    (1993).        Here,        Fountain      does      not    identify         any   specific

mental health problem from which he suffers, nor does he provide

any evidence indicating that he lacked competency at the plea

hearing.       We have reviewed the record of the Rule 11 hearing and

are satisfied that the district court had no reason to doubt

Fountain’s competence.

               Turning to counsel’s challenge to Fountain’s sentence,

we review for reasonableness, applying an abuse of discretion

standard.       Gall v. United States, 552 U.S. 38, 51 (2007).                                 This

review     requires          consideration            of    both     the       procedural        and

substantive reasonableness of the sentence.                              Id.     When, as here,

the sentence is within the properly calculated Guidelines range,

we     apply    a     presumption           on     appeal         that    the       sentence      is

substantively reasonable.               United States v. Mendoza-Mendoza, 597

F.3d    212,     216-17       (4th    Cir.        2010).          Such    a     presumption       is

rebutted       only    if     the    defendant         shows      “that       the     sentence    is

unreasonable          when    measured           against     the     § 3553(a)            factors.”

United    States       v.    Montes-Pineda,           445    F.3d    375,       379     (4th    Cir.

2006) (internal quotation marks omitted).

                                                  3
               Counsel         questions        whether       Fountain’s        sentence         is

greater      than    necessary         to    accomplish       the    goals      of    18   U.S.C.

§ 3553(a) (2006), in light of Fountain’s age, personal history,

and    mental       health       concerns.           However,        the    district         court

expressly      noted       Fountain’s        age,     personal       history,        and   mental

health       concerns      but    also      considered        the    seriousness           of    the

offense, the need to protect the public, and the need to promote

respect       for    the    law.        We    conclude        that    Fountain         fails     to

overcome the appellate presumption of reasonableness and that

his sentence is therefore substantively reasonable.

               Fountain also attempts to raise claims of ineffective

assistance          of     counsel.           However,        claims       of        ineffective

assistance of counsel are not cognizable on direct appeal unless

the record clearly demonstrates ineffectiveness.                                United States

v.    Baldovinos,        434     F.3d    233,    239       (4th   Cir.     2006);      see      also

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997) (“[I]t

is well settled that a claim of ineffective assistance should be

raised in a 28 U.S.C. § 2255 motion in the district court rather

than    on    direct       appeal,      unless       the    record    conclusively           shows

ineffective         assistance.”)           (internal       quotation      marks       omitted).

Because       our    review       of    the     record       discloses       no      conclusive

evidence of ineffective assistance, we decline to consider these

claims at this time.



                                                 4
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We   therefore     affirm     the    district    court’s     judgment.

This Court requires that counsel inform Fountain, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Fountain requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this Court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Fountain.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the   materials

before    this   court   and   argument     would   not     aid   the   decisional

process.

                                                                          AFFIRMED




                                        5